Virgin, J.
At the March term, 1886, on trial on the complaint against the respondent, he was found guilty. Thereupon ho carried the case to the law court on a motion to set aside the verdict. The motion having been overruled, the presiding judge, on the third day7 of the succeeding September term, made the adjudication and passed the order contemplated in E. S., c. 97, § 7.
On the sixteenth day of the term, before the final adjournment thereof, the sureties on the bond in suit surrendered their principal in open court, and now contend that the surrender was " before final judgment ” and that they were thereby discharged under the provisions of E. S., c. 97, § 4. But we do not so understand the law. On the contrary, the adjudication and order of the presiding justice above mentioned constituted the final judgment, and the time of its announcement in court and its entry upon the docket, was the date thereof. The respective rights and duties of the parties wore then fully declared. Nothing was left unconsidered or undetermined. No further order or adjudication was needed. The final judgment in such case is sui generis, differing somewhat from the ordinary forms of judgment in civil cases, and is analogous to decrees for *358alimony in libels for divorce, or like decrees in equity suits. Young v. Makepeace, 103 Mass. 50. Moreover, such a judgment has always been. deemed the final judgment. Taylor v. Hughes, 3 Maine, 433; Corson v. Tuttle, 19 Maine, 409; Doyen v. Leavitt, 76 Maine, 247 ; Hodge v. Hodgdon, 8 Cush. 294 ; Towns v. Hale, 2 Gray, 199 ; Young v. Makepeace, supra.
Not having surrendered their principal " before final judgment ” so that he could be committed for not " abiding the order of the court,” the condition of their bond became broken, and the sureties must perform the covenant which they entered into. Cases supra.

Judgment for penal sum of bond. .Execution to issue for such damages as accrued under the order of court.'

Walton, Danforth, Emery, Foster and Haskell, JJ., concurred.